Case 3:19-cv-00936-JPG Document 121 Filed 09/01/21 Page 1 of 1 Page ID #1137




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

MOLLY C. TAYLOR,

Plaintiff,

v.                                                     Case No. 19-cv-936 JPG

JACOB Q. TOONE,

Defendant.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: September 1, 2021                MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
